Title: From Benjamin Franklin to William Jackson, 16 October 1781
From: Franklin, Benjamin
To: Jackson, William


Sir,
Passy, Oct. 16. 1781
I received yours of Sept. 26. from Corunna. The Conduct of Gillon tho’ it provokes does not surprise me. I have not yet the second Letter you promise me, but in the mean time have wrote to Mr Jay & have obtain’d a Letter from M. le Comte de Vergennes to the French Ambassador at Madrid, requesting them to assist you in what they can, for securing the Property of the States. I wish it may not be too late, which I am afraid will be the case of your Caution relating to the Bills. I pity exceedingly your vexatious Situation, being with great Regard, Sir, Your most obedient & most humble Servant
Capt. Jackson.
